Citation Nr: 0827887	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-34 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to April 26, 2007, and in excess 
of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Susan W. Saidel, Veterans Law 
Clinic at Widener University School of 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which awarded service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation effective March 2003.

In a May 2007 rating decision, the RO assigned an increased 
10 percent evaluation for bilateral hearing loss effective 
April 26, 2007.  The veteran maintains that an even higher 
rating is warranted.  As such, his claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, 
in a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

The Board notes that the veteran's VA Form 9 (substantive 
appeal) was received on September 26, 2006.  The veteran had 
60 days from July 6, 2006, the date on which the statement of 
the case (SOC) was mailed, or the remainder of the "one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later," 
in which to file a substantive appeal.  See 38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2007).  
However, the "failure to file a timely [Substantive] Appeal 
does not automatically foreclose an appeal, render a claim 
final, or deprive the [Board] of jurisdiction."  See Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993).  

Where there is no indication that the RO closed the appeal 
for failure to file a timely substantive appeal and the RO 
treated the veteran's filing as timely, the Board is not 
deprived of jurisdiction over the claim.  See Gonzalez-
Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding 
that where the RO did not close the appeal, treated the 
filing as timely, and notified the veteran that his appeal 
was timely, the Board was not deprived of jurisdiction); 
Rowell, 4 Vet. App. at 17-18 (holding that the Board was not 
deprived of jurisdiction where the RO treated an appeal as 
timely and did not close the appeal); see also Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (holding that despite the 
lack of a substantive appeal, Board waived jurisdictional 
objections by reviewing the claim).  The Board finds that it 
may exercise jurisdiction over the veteran's claim of 
entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to April 26, 2007, and in excess 
of 10 percent thereafter.  Although the veteran did not 
technically comply with the requirements of 38 U.S.C. § 
7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did not close 
the appeal and treated the appeal as timely by notifying the 
veteran that it considered the appeal perfected and by 
certifying the appeal.  See Gonzalez-Morales, 16 Vet. App. at 
557; see also Rowell, 4 Vet. App. at 17-18.  Accordingly, the 
Board has jurisdiction of the aforementioned issue and will 
proceed with the adjudication.

The veteran presented testimony before the Board in June 
2008.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Upon VA examination in February 2005, bilateral hearing 
loss was productive of no more than a Level III designation 
in the right ear and Level I designation in the left ear, 
resulting in a noncompensable rating, under 38 C.F.R. § 4.85, 
Table VII.  

3.  Upon VA examination in December 2006, bilateral hearing 
loss was productive of no more than a Level IV designation in 
the right ear and Level I designation in the left ear, 
resulting in a noncompensable rating, under 38 C.F.R. § 4.85, 
Table VII.  

4.  Upon VA examination in April 2007, bilateral hearing loss 
was productive of no more than a Level IX designation in the 
right ear and Level II designation in the left ear, resulting 
in a 10 percent rating, under 38 C.F.R. § 4.85, Table VII.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss prior to April 26, 2007, and in excess 
of 10 percent thereafter, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Tables 
VI -VII (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The claim arises from the veteran's disagreement with the 
initial noncompensable evaluation following the grant of 
service connection for bilateral hearing loss.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  The Board notes that a VCAA letter 
was issued in December 2006, which notified the veteran to 
submit evidence that his service-connected bilateral hearing 
loss increased in severity.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  A letter was issued to the 
veteran in May 2008, which set out how VA determines a 
disability rating and effective date.  The letter 
specifically included notice to the veteran with regard to 
how hearing impairment is evaluated.  Statements of the 
veteran indicate awareness of the evidence necessary to 
substantiate the claim for a higher evaluation and no further 
analysis in that regard is necessary. 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
VA and private treatment records, VA examination reports, and 
the transcript from the June 2008 Board hearing. 

The Board notes that the veteran testified in June 2008 that 
his hearing had worsened in severity and that he was going to 
schedule a private evaluation within two weeks of the 
hearing.  During the hearing the veteran was informed that 
the case would be held open for 30 days to afford him the 
opportunity to submit additional evidence, including evidence 
of the report of any examination.  The veteran was also 
informed that if he needed more time he should request an 
extension.  The Board held the record open for thirty days to 
afford the veteran an opportunity to submit a copy of the 
examination, if any.  The veteran did not provide any 
information within the 30-day time frame.  The veteran did 
not contact VA to indicate that a time extension was needed.  
There is no indication that he did in fact schedule an 
additional private evaluation.  Moreover, the veteran did not 
provide enough information to identify or locate the private 
evaluation even if it were scheduled.  As such, the veteran 
has not cooperated fully in VA's reasonable efforts to obtain 
records and a remand is not necessary.  38 C.F.R. 
§ 3.159(c)(1)(i).   

The veteran has advanced no arguments as to the extent of how 
the bilateral hearing loss has worsened in severity, i.e. 
there are no statements as to the limitations imposed by the 
disease.  The last VA examination of record is dated in April 
2007.  There is no indication that aforementioned VA 
examination was inadequate for rating purposes.  Thus, the 
Board finds that it is not necessary to remand the matter for 
an additional VA examination. 

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The veteran contends that he is entitled to an initial 
compensable evaluation for hearing loss for the period prior 
to April 26, 2007, and that he is entitled to a rating in 
excess of 10 percent for the period thereafter.  
Specifically, he contends that an increase is warranted due 
to such symptoms as an inability to hear in a noisy room, 
talking too loud as a result of right ear hearing loss, and 
having been told that he needs a hearing aid.  

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial noncompensable rating assigned for 
his service-connected bilateral hearing loss.   As such, the 
severity of the disability at issue is to be considered over 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126. 

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
bilateral hearing loss more closely approximates the criteria 
for the current noncompensable rating prior to April 26, 
2007.  See 38 C.F.R. §§ 4.3, 4.7.  In this regard, private 
medical records from Providence Ear, Nose, and Throat 
Associates dated in October 2003 show the veteran was 
diagnosed with sensorineural hearing loss right worse than 
left, which appeared to follow a noise-induced pattern.  
While speech discrimination scores were provided, there is no 
indication that the Maryland CNC Word list was used.  The 
attached audiogram did not provide the complete puretone 
threshold results and thus, is rendered unusable for rating 
purposes.

Upon VA examination in February 2005, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
50
95
90
LEFT
0
0
5
45
20

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the veteran's right ear 
manifested an average puretone threshold of 60 decibels and 
88 percent of speech discrimination, resulting in a Level III 
designation under Table VI.  38 C.F.R. § 4.85.  The veteran's 
left ear manifested an average puretone threshold of 17 
decibels and 92 percent of speech discrimination, resulting 
in a Level I designation under Table VII.  See 38 C.F.R. 
§ 4.85(f).  Together, a Level I and Level III designation 
results in a 0 percent rating, under 38 C.F.R. § 4.85, Table 
VII, and there is no basis for a higher rating based on these 
test results.  

Upon VA examination in December 2006, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
105
105
LEFT
10
5
5
50
30

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 96 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the veteran's right ear 
manifested an average puretone threshold of 72 decibels and 
80 percent of speech discrimination, resulting in a Level IV 
designation under Table IV.  38 C.F.R. § 4.85.  The veteran's 
left ear manifested an average puretone threshold of 22 
decibels and 96 percent of speech discrimination, resulting 
in a Level I designation under Table VII.  See 38 C.F.R. 
§ 4.85(f).  Together, a Level IV and Level I designation 
results in a 0 percent rating, under 38 C.F.R. § 4.85, Table 
VII, and there is no basis for a higher rating based on these 
test results.  

Prior to April 26, 2007, the veteran's bilateral 
sensorineural hearing loss also did  not fall, for either 
ear, under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels or more in either February 2005 or December 
2006.  Similarly, it did not fall under the exceptional 
patterns of hearing loss contemplated under 38 C.F.R. 
§ 4.86(b); while the puretone threshold was 30 decibels or 
less at 1000 Hertz bilaterally, it was not 70 decibels or 
more at 2000 Hertz in either ear.  38 C.F.R. § 4.86(b).

As noted at the outset, the veteran was awarded an increased 
10 percent evaluation from April 26, 2007.  The Board has 
reviewed the evidence of record, specifically the April 2007 
VA examination, and after careful consideration, finds that 
the veteran's bilateral hearing loss more closely 
approximates the criteria for the current 10 percent rating 
from April 26, 2007.  See 38 C.F.R. §§ 4.3, 4.7.

In this regard, upon VA examination in April 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
65
90
105
LEFT
0
5
10
55
30

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 88 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the veteran's right ear 
manifested an average puretone threshold of 69 decibels and 
36 percent of speech discrimination, resulting in a Level IX 
designation under Table IV.  38 C.F.R. § 4.85.  The veteran's 
left ear manifested an average puretone threshold of 25 
decibels and 88 percent of speech discrimination, resulting 
in a Level II designation under Table VII.  See 38 C.F.R. 
§ 4.85(f).  Together, a Level IX and Level II designation 
results in a 10 percent rating, under 38 C.F.R. § 4.85, Table 
VII, and there is no basis for a higher rating based on these 
test results.  

From April 26, 2007, the veteran's bilateral sensorineural 
hearing loss also does  not fall, for either ear, under the 
exceptional patterns of hearing loss as contemplated under 
38 C.F.R. § 4.86(a), as four of the specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) were not 55 decibels or 
more in April 2007.  Similarly, it did not fall under the 
exceptional patterns of hearing loss contemplated under 
38 C.F.R. § 4.86(b); while the puretone threshold was 30 
decibels or less at 1000 Hertz bilaterally, it was not 70 
decibels or more at 2000 Hertz in either ear.  38 C.F.R. 
§ 4.86(b).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable evaluation for bilateral sensorineural hearing 
loss prior to April 26, 2007, and 10 percent thereafter, 
which has been assigned.  See Fenderson, 12 Vet. App. at 126.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral hearing 
loss presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that disability due to the hearing loss has not 
required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The 
assigned noncompensable rating prior to April 26, 2007, and 
10 percent thereafter adequately compensates the veteran for 
the nature and severity of his bilateral hearing loss.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to April 26, 2007, and in excess 
of 10 percent thereafter is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


